Case 2:20-cv-12278-BAF-RSW ECF No. 2-4, PagelD.40 Filed 08/21/20 Page 1 of 3

EXHIBIT 2
 

Case 2:20-cv-12278-BAE-RSW ECE No-2-4, PagelD-44—Fited- 09/2420—Page2-ofs——

biv ohne

sels OA aqgggeT12 EN
Tra Ligateases| Be eter Tine
| Arar

 

| Lae tw cttion — | ZOWDOO794 [Evin

 

 

40

 

J Whee pet | in detec Meeting
1 fl decanstion | 1 my 1 lage I Loaaibty

Ls YPSILANTI si + gd
Frei interes taers [idem [ae ieee [At apee wiietely [jah [ate bh ba |

Juans HAL Al oF | oH | Foee mar Mt | Bait 08 (48
Fae | [cyan ant | SP Tas ena Haat =: ; he jils]
mith | S245505003605
jot [ose freien eran | i [Bro | TUBS eyet
woo 5 oe | 200

Hop peas ek tien be

- ‘ “MARC MIT CHELL SUSSELMAN
| °° 43834 BRANDYWYNE RD oe
" CANTON at Ml saturate

ine Pong a “aa | vairle fees cipbon {fads Bau dent inde Type
“Gax282 2020 | Mil | 2005 FORD TAURUS TAN [PIA
Ihbbh otintaht ost roataten Ei foeen) Ordinance | tgremeLew | |Admindatrative Puss
PLYMOUTH

sjaewa. CHERRY ICL
baat Pi) jaar (RE De ware ANN ARBOR

| : il i 4 Wwe SH TEMAWY Lal Tit Fudge fava ip
MOL CiteFACC Coon Chege
Type Ordinance Pee ieehade ay beta ame Bevin eager tiaige! Ao
pot TD Béenn |i fabian emer peti DISOBEYED POLICE OFFICER DIRECTING
Bias an Poon TRAFFIC FLOUY
a ea ad es pote

| 1 ei |! | Aue! scaled. pated

i ve a 4 :
joa | Ra )) peameate tn won i|
[fader dy ' | : :
ae fetine .

|

| TOTHE COURT: De not arraign orf a Beton charge unlil an author! ted complalrd be fled. 7
|

i

\

4 ——

 

 

 

 

Wer. Wrekiy:
i : 4

 

 
     

 

 

vba been dpe tc ceritithoe than Briel = Misc Fel Fates vote Svarrrng Fu - Fugaien
ore vieative bot elit Poort sts Moy be Peuvind Bal Ibiza feted = Athi g al on pacer oe
' eeliaks VENT ARQUND POICE ECAR | FATAL CRASH BLOCKING _ Bo >,
ROADWAY -_ 7 ee
OPIATE [" |! iF wl eas uurh Borie eee 3 “
ee eae {hae bP acest ce ae Otel =
|| [te ue [ivan Apes etna :
| tad cases Rech lay ee [tvs ha ine /
1 ky (abo RE a SEP ee ee EL SR OM AMES Peeler Tobe
iy | aa ke aah GL ener eal a ia CONTACT COURT WITHIN 10 BAYS pc
|; diego bi egal] atl E Js verted aa | ti ie
| feaneesiias Team hae fount iadl heatryt Co] Respua sheer Pre paced caer eae ER | 2
juin (4&2 DISTRICT COURT ciutst YPSILANTI \ 3
‘oil a Eieare runner 4 a2 DISTRICT COURT | 3
415 W. MICHIGAN AVE | i
; 734-484-6690 YPSILANTI, Mi 48197 ; {
i ei (ud et i pel Packed ee sph pari er ivan dF eraurerinatighat | 17 ap abe ,
t ecient under bre periuiles cof petjury thant thew atatements anave are tue e tha ban x |
j of my information. knewindg#, 274 Ballef. =z |
Co oqatdcalls wits aeneaieers abet gf aap tp abel ene gee | oF |
| DEPUTY KING | [or | 20,
‘ I “tbsaty a] a Tact I! fa aS
DEPUTY SAAR MA
a | eedeHi ly Place eat
gt 48100 WASHTENAW CO SHERIFF

 

| Ve arene For online ticket saview info ge fo www. 4Adistricteourt.org |
Case 2:20-cv-12278-BAF-R F P F P
. 8-B i
SW ECF No. 2-4, PagelD.42 Filed 08/21/20 Page 3 of 3
: O

 

———

WISDEMEANOR
| READ CAREFULLY

WARMING: it yoru fal answer thas cit aticg: by the date specified onthe frond af this
ejgation, the court wil jgsue a warrant for your arreat and, if vs 13a traffic wiclalion
your drives bee nsewill be suspended.

pica reste Lecusrt al agasn bond a guarantees pppoe rice certifigele Goes Het
comeyertuae: payne rel Ipfedture oF Ine frome vel et cS pf tris cee

| RIGHTS: Too fave the right ber.

/i os plead gully or riot guilty, * he pepresented by a anporney

+ heave ainal by judge or [NPY =» be presumed innocent until proven guilty:
} +s comfronrand present witnessed, estily, oF remain allert,

| og have all chares arming out of the same transaction determined al one trial.

joo aay enter a plea nibgualty te Bt alpa of ant guilty in paPSre by represertaiian ur by mail
\ [he esurl iaaever Tey pequire 7 Out personal appeariee Yiu must enter a plea on each
spare late on ine front ofthe tek by cheb g tie ponrupriste bo fury each charge and
srg yon name

 

|
| MaNOATORY EOURT AF PEARANCE funless weaned by thet count
: ie Pars onal Injury GaSe « Reckless Onving
= Operating welche wiule Impatred + Leaving the scene of an accident
| =) Operating vehicle under the influence * Doving while license 15.TeY oked or
\ nf ajconalcontrofed subslance ausperded
og Cpreratnag vente iewihurkaatul Bend * All juvenile migdene ars.
| alcohol lewel ~ Allnontraffic offenses
|
| thin ie Sor a agntratfic ofteiée, De gure to bring us
! complet wih ou igihen you ape ee pefore the COUT
| tor PEAT ad TY 1 7 t jee dliatls bette ro the
| ira ot ' ii jie ede ost ie I 1 eel
bi = i i otal Bee el pil tite: ali pedals jolt
i "yu iay ao appeel court to peed Quity ot o¢ hefore that slate |
{ents hay anbemrareee an ihip cose: | Dave been inferred of tery HES Be get fonh oboe |
| undetelaeed thn then flee well rewull (nn @ jwopemert of carne and thal @ record of tive
| qaogener iil Be gentic tbe Bec etery at -seeta. | ycsumkarily! ane! Rmemarialy wave ihoee
irghas ard plead qullty to the aberme aa COAT
| hare) Dap ailire Cake
Crage < Smale aie
Large: 2 Sugnvalata Date |
| he Esl) aT UI TE
| benricyy de | ryt wt gach piyedabet |
ae
| appearance ake 1 1 i sat yeece sedi hs Sale wali eh]
y i ! Jit Peis Tabs [ate tl fend papal [re ett
| t wearing dae rl rea ee atl brid, Quet dette |
| apphe wee dala |

giiter my appearances ihe cape act pi rink guilty =e
| = o" Pe ee —— ae
pdiharge ) Saget ‘hee, : — Tite 2. =

| image - Sygreture Dale |
| (farce Signature Traber |
| AQUATION FOR WHICH Baurt way WAIVE FINES aT S
Tee ged Tue alee aa ae Bet Bee tre catbay, dite ectbeeadiat Tet
| lel ft eb t ad ait hv {i- i itebe
j | WFFECEH GER (iPmart he tees sg these alee et ficuds Paaie be]
| ' c |
anwoolrs pare | Suyatere |
Charyee Sucre )
USSELM Als |
ibang 4 Slonature |
ot iicer sSagnehae {Gfficer #10 No: Date
{ |
1 | i
 ANIENGY Hate | agency OF
|
|
| ' ' 1 ier eh t i whet

| PLEASE NOTE IT you 08 net understand lese instructions, of iF you
| Tawe questions about whal you Must do eomtact the court If person of Dy
telepione On oe gafore the appearance wate oe head dete goecifieo on
Ine frond Gb this ciation

| SDE VEANOR cory

 
